Citation Nr: 1236481	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  10-10 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the St. Louis, Missouri, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In September 2010, the Veteran filed a separate claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to his service-connected PTSD.  In a September 2011 rating decision, the RO denied entitlement to a TDIU.  The Veteran did not file a notice of disagreement with regard to this September 2011 rating decision, and the evidence does not show that he has raised any additional argument for a TDIU since the date of the September 2011 rating decision.  As the September 2011 rating decision has now become final, the Veteran's unappealed TDIU claim is considered to be abandoned and is not a part of the current appeal under Rice v. Shinseki, 22 Vet. App. 447 (2009).  See 38 C.F.R. § 20.302(a).


FINDING OF FACT

The competent evidence reflects that the Veteran's PTSD has caused occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In an August 2009 letter, VA provided notice of the evidence and information required in connection with a claim for increased evaluation.  The Veteran's claim was subsequently readjudicated, most recently in a December 2011 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

The Veteran's service treatment records, VA treatment records, and VA examination reports have been obtained; he did not identify any other treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  Throughout the appeal period, VA examinations were conducted; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners made all required findings and fully described the Veteran's PTSD disability.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is to be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is experiencing.

PTSD is rated under Diagnostic Code 9411, which is governed by the General Rating Formula for Mental Disorders.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV, are to be considered.  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, then the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Federal Circuit has embraced the CAVC's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326  (Fed. Cir. 2004).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).

A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF score of 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

VA treatment records dating from August 2008 through May 2009 reflect treatment for the Veteran's PTSD symptoms, including anxiety attacks at night; nightmares; intrusive thoughts about Vietnam; depression; and irritation.  Mental status examinations throughout this period reflect that the Veteran presented as casually dressed, with clear and relevant speech and neutral or mildly depressed mood.  In August 2008 and February 2009, he denied having any suicidal or homicidal thoughts; in May 2009, he reported having vague suicidal thoughts that he could resist, with no serious intentions or plan.  He reported no hallucinations.  GAF scores from August 2008 through May 2009 ranged from 55 to 60.

In his July 2009 claim, the Veteran contended that he had been experiencing an increase in situations where he had a difficult time controlling his anger.

At an August 2009 VA PTSD examination, the Veteran reported having the following symptoms of PTSD: moderate/severe depression; moderate anxiety; moderate anger; flashbacks; nightmares; sleep disruption; feeling of not fitting in with or getting along with other people; bouts of anger and agitation; social withdrawal; and intrusive thoughts and recollections.  The Veteran reported being married for almost 30 years, with four children.  He stated that he was often impatient with his family and that they avoided him.  He reported that he seldom interacted with people outside of family if possible; that he had no friends; and that he could not stand for people to touch him (such as on the shoulder or handshakes).  He did not report having any activities or leisure pursuits.  He stated that he had a history of being physical with people who touched him, but he did not provide any details or dates of such incidents.  He stated that he had no history of any suicide attempts.

A mental status evaluation at the August 2009 examination revealed that the Veteran was oriented to person, place, and time.  He had no impairment of thought process or communication; no delusions or hallucinations; no inappropriate behavior; no suicidal or homicidal thoughts, plans, or intent; no memory loss or impairment; no obsessive or ritualistic behavior that interfered with routine activities; and no irrelevant, illogical, or obscure speech patterns.  He was able to maintain minimal personal hygiene and other basic activities of daily living.  His moderate panic attacks (lasting 10 to 15 minutes a few times a week), moderate/severe depressed mood, and moderate anxiety were all noted to have a minimal effect on employment and social functioning since the Veteran led a secluded lifestyle.  He was noted to have moderately impaired impulse control consisting of angry outbursts several times a week, which resulted in people trying to avoid him and causing him to feel guilty and depressed.

The August 2009 examiner diagnosed the Veteran with PTSD, major depression, and anxiety disorder not otherwise specified, and assigned a GAF score of 59.  The examiner noted that the Veteran was unemployed due to a back condition; the Veteran was vague with regard to whether he thought that his emotional problems were a factor.  The examiner concluded that the Veteran had reduced reliability and productivity due to his PTSD signs and symptoms.

VA treatment records dating from August 2009 through November 2009 reflect treatment for the Veteran's PTSD symptoms, including a startle reaction when approached from behind; depression; and thoughts of Vietnam.  Mental status examinations throughout this period reflect that the Veteran presented as casually dressed.  In August 2009, he denied having any suicidal or homicidal thoughts; in November 2009, he denied having any active suicidal or homicidal thoughts, but stated that he had thoughts about futility of life.  GAF scores from August 2009 through November 2009 were 60.

In an October 2009 statement, the Veteran contended that he had grabbed and choked several individuals who startled him in the recent past.  He stated that he stayed in his house because he was afraid he may react or hurt someone if he went out in public.  He reported grabbing and shaking his wife.  He noted that he may have unprovoked irritability with periods of violence as well as difficulty in adapting to stressful circumstances.  He stated that he did have suicidal thoughts from time to time and had considered suicide as a solution to his problems.

On his March 2010 VA Form 9, the Veteran reported having suicidal thoughts.

VA treatment records dating from March 2010 through August 2011 reflect treatment for the Veteran's PTSD symptoms, including feelings of uselessness and helplessness; intrusive thoughts; flashbacks; nightmares; survivor guilt; irritability with his wife; hyperstartle response; depression; sleep disturbance; hypervigilance; detachment from self and world; avoidance of relationships; hyperarousal symptoms; dissociative symptoms; decreased interest; decreased energy; decreased concentration; and occasional auditory hallucinations (though he stated these might be flashbacks).  Mental status examinations throughout this period reflect that the Veteran presented as oriented to person, place, and time and as casually dressed, with good grooming and eye contact and no signs of psychosis.  Mood and affect were mildly depressed; speech was logical and coherent; insight and judgment were fair; and memory was generally intact.  Throughout this period, he denied having any homicidal thoughts or ideation; he did report thoughts of suicide and was deemed as high risk for suicide, but he consistently stated that he had no plans or intent to commit or act on such thoughts.  GAF scores from March 2010 through August 2011 ranged from 50 to 60.

In an August 2010 statement, the Veteran's wife described the Veteran's PTSD symptoms, including nightmares, intrusive thoughts, and sleep disturbance.  She stated that he was very hard to get along with because he was always saying that he was useless.  She reported that he had no friends and was a loner and that he was not able to go out because he had problems with groups and crowds.

At an August 2011 VA PTSD examination, the Veteran reported having the following symptoms of PTSD: hyperstartle response; flashbacks; aversion to crowds; nightmares; feelings of uselessness and worthlessness; suicidal thoughts; depression; lack of energy; sleep disturbance; irritability and outbursts of anger when people "creep up" on him or touch him; avoidance of stressful triggers; difficulty concentrating; hypervigilance; anxiety; and impairment of memory.  The Veteran reported being married for over 30 years and stated that he had a "mixed" relationship with his wife and that they had arguments sometimes.  He reported that he had four adult children and that he had a "fair" relationship with his oldest child and a "fairly well" relationship with his three other children, and noted that he had regular contact with his children once a week.  He reported having regular interaction with one of his brothers, but that he did not see his other five siblings too much.  He reported that he stopped working several years prior because he had a bad back and felt that due to his psychiatric symptoms he could not be around a lot of people.  He stated that he had been on suicide watch a couple of times, most recently three or four months prior, but that he had never been hospitalized for psychiatric reasons.  Despite this history of suicidal ideation, he denied any suicide attempts and denied having a plan to end his life.  He stated that he would talk to his brother when he had suicidal thoughts and that this would help such thoughts to pass.  He denied any homicidal ideation, though he stated that he did get upset when someone came up behind him and surprised him.

The August 2011 examiner diagnosed the Veteran with PTSD and recurrent moderate major depressive disorder, and assigned a GAF score of 56.  The examiner concluded that the Veteran's PTSD disability could best be summarized as causing occupational and social impairment with reduced reliability and productivity, with difficulty in establishing and maintaining effective work and social relationships.

VA treatment records dating from August 2011 through November 2011 reflect treatment for the Veteran's PTSD symptoms, including nightmares; flashbacks; feelings of sadness; avoidance; disassociation; sleep disturbance; intrusive thoughts; hypervigilance; hyperstartle; detachment from self and world; avoidance of relationships; hyperarousal symptoms; anger issues; and survivor guilt.  Mental status examinations throughout this period reflect that the Veteran presented as oriented to person, place, and time and as casually dressed, with good grooming and eye contact and no signs of psychosis.  Mood and affect were mildly depressed; speech was logical and coherent; insight and judgment were fair; and memory was generally intact.  In August 2011 and September 2011, he denied having any active suicidal or homicidal thoughts or ideation.  He did note in August 2011 that he had fleeting suicidal wishes, but vouched that he would not hurt himself.  His GAF score in August 2011 was 55+.

The evidence does not demonstrate that the Veteran meets the criteria for a rating in excess of 50 percent under Diagnostic Code 9411, because his PTSD symptoms were not productive of occupational and social impairment with deficiencies in most areas.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Throughout the period of claim, he reported having a mixed relationship with his wife of more than 30 years; regular weekly contact with his four children; and regular interaction with one of his brothers.  Mental status examinations consistently reflected that he was fully oriented, with good grooming, no signs of psychosis, logical speech, and fair insight and judgment.  Both the August 2009 and August 2011 VA examiners opined that the Veteran's PTSD disability picture resulted in occupational and social impairment with reduced reliability and productivity.

While the Veteran reported having suicidal thoughts at various times throughout the period of claim, he consistently denied any suicidal intent or plan, and such thoughts were not shown to impact his occupational or social functioning.  His reports of angry outbursts when touched or approached from behind did affect his relationships, but did not result in a total inability to establish and maintain effective relationships.  He reported occasional auditory hallucinations, but stated that these might be flashbacks; such were not shown to impact his occupational or social functioning.

GAF scores ranging from 50 to 60 were assigned throughout the period of the current claim.  Such scores reflect moderate symptomatology that has been adequately addressed by the 50 percent evaluation already in effect.  It is significant to reiterate that the Rating Schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedular evaluation in this case is adequate.  Ratings in excess of the 50 percent assigned for the Veteran's PTSD disability are provided for greater degrees of impairment, but the competent evidence reflects that such are not present in this case.  The discussion above reflects that the symptoms of the Veteran's PTSD disability are contemplated by the applicable rating criteria.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required, and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

The preponderance of the evidence is against the claim for a disability rating in excess of 50 percent for the Veteran's PTSD disability.  There is no doubt to be resolved, and an increased rating is not warranted.


ORDER

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


